Citation Nr: 0637583	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  03-09 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim for entitlement to service connection for 
a heart disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The veteran had active service from March 1961 to October 
1971. 

This appeal to the Board of Veterans' Appeals (the Board) was 
brought from actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

Service connection is in effect for headaches of unknown 
etiology, now rated as 10 percent disabling; and bilateral 
hearing loss, rated as noncompensably disabling.

The veteran's claim for service connection for a heart 
disability was denied by the RO in December 1978; a timely 
appeal was not taken therefrom.  The RO found in February 
1987 and again in February 1988 that he had not submitted new 
and material evidence to reopen that claim.

The RO basically addressed the issue on appeal as if it had 
been reopened with new and material evidence, and then denied 
the claim on the substantive merits.

In accordance with the United States Court of Appeals for 
Veterans Claims (the Court) ruling in Barnett v. Brown, 8 
Vet. App. 1 (1995), whether a previously denied claim should 
be reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Therefore, regardless of the RO's action or whether the RO 
based its determination on that issue, the Board must 
initially address the question of whether "new and 
material" evidence has been received sufficient to reopen 
the claim of service connection for a heart disability.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

The veteran provided testimony at a hearing at the RO in 
August 2003; a transcript is of record.

In April 2004, the Board remanded the case for evidentiary 
development to include acquisition of additional clinical 
records, a VA examination and a medical opinion.


FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
disposition of the appellate issue.

2.  Additional evidence that has been received since the RO's 
1988 decision is new and material.

3.  Any current heart disability and hypertension are not of 
service origin.


CONCLUSIONS OF LAW

1.  The evidence received since the 1988 rating decision is 
new and material, and the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2006).

2.  A heart disability, including essential hypertension, was 
not incurred in or aggravated by active service; and 
hypertension may not be presumed to have been incurred 
therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A.

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In numerous letters VA has fully notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  VA has 
also generally advised the veteran to submit any additional 
information in support of the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  He has indicated that all 
information available is now of record.  Thus, the Board 
finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
Court specifically stated in Pelegrini that it was not 
requiring the voiding or nullification of any AOJ action or 
decision, only finding that appellants are entitled to VCAA-
content-complying notice.  Thus, the timing of the notice in 
this matter does not nullify the rating action upon which 
this appeal is based and the Board specifically finds that 
the veteran was not prejudiced by the post-AOJ decision 
notice because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate his 
claim and there was a subsequent adjudication of the issue.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.

In the present appeal, the VCAA notice to the appellant did 
not include the type of evidence necessary to establish a 
disability rating or effective date should the claim be 
granted.  Despite the inadequate notice, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the claimant has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim of service connection, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the claimant.  

Because the claim is being reopened, it is not necessary to 
discuss whether the VCAA notice regarding new and material 
evidence.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examination, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony.  The 
veteran testified before a RO hearing officer, and it appears 
that all known and available records relevant to the issue 
here on appeal have been obtained and are associated with the 
veteran's claims file.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the veteran and that no further action is necessary to meet 
the requirements of the VCAA. 

New and Material

Generally, an unappealed rating decision is final, and the 
claim may only be reopened through the receipt of "new and 
material" evidence.  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108; see Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).

New and material evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  

In this case, since the 1988 RO decision, the veteran has 
submitted numerous additional statements with regard to his 
in-service and post-service heart and purported hypertensive 
problems, and collateral evidence including clarification of 
clinical evidence already of record.  Also submitted were 
additional clinical evaluations and recent medical opinions, 
all of which significantly alters the basic premise upon 
which the 1988 decision was decided.

Thus, new and material evidence having been submitted, the 
claim is reopened.

Service connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  

In addition, certain chronic diseases, including 
hypertension, may be presumed to have been incurred in 
service if they become manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2006).

The veteran has argued that all of his service records are 
apparently not available, specifically from when he was in 
Thailand and Vietnam; that he was diagnosed as having a heart 
disability and hypertension in service; and that these 
disabilities have continued to present.  

A review of the file shows that a considerable number of 
clinical records are available from service.  Specifically, 
the veteran's service medical records show that on the 
entrance examination in January 1961, his blood pressure was 
110/70.  

In September 1964, the veteran complained of chest pain over 
the prior 2 weeks on deep breathing.  Initial impression was 
myositis.  Chest X-ray showed the cardiac diameter was 14.8 
cm. with transverse diameter of the thorax being 25.5 cm 
indicating cardiac enlargement.  There was no sign of 
infiltrates in the parenchyma.  

On an examination for isolated duty in December 1964, the 
chest film was described as being within normal limits.  
Blood pressure was 110/64.

The veteran was seen at the dispensary at the Tan Son Nhut 
Air Base, Vietnam in July 1965 complaining of chest pain in 
the right scapula and left pectoral muscles.  He gave a 
history of similar pains before and it was noted that X-rays 
had revealed cardiomegaly.   

In October 1965 he had complaints of temporal headaches on 
the left for a week.  Later that month he had a sore throat.  
In March 1966 he complained of chest pain; X-rays were 
normal.  In July 1966 he complained of chest pain and 
headaches.  An electrocardiogram (ECG) was normal.  In 
September 1966, he complained of chest pain and an inability 
to stay awake.  In October 1966, he was seen for evaluation 
of his frontal headaches and ongoing sleepiness.  It was 
noted that his blood pressure was 150/80.  Neurological 
evaluation was negative.

In July 1967, while at the dispensary at BinhThuy Air Base, 
Vietnam, he was seen for headache complaints.  It was noted 
that he had no history of hypertension and that various 
specialized examinations had been negative.

Blood pressure reading on a visit to the dispensary at U-
Tapao, Thailand in July 1968 was 140/80.

On a physical examination for remote service in security 
police, in August 1970, blood pressure was 130/76; there were 
no cardiac abnormalities and chest X-ray was normal.

On the veteran's separation examination in July 1971, his 
blood pressure was 120/82 and there were no cardiac 
abnormalities and chest X-ray was normal.

On a dispensary visit in July 1971, the veteran was 
complaining of chest pain and sore throat with cough.  His 
throat was red, but examination was otherwise normal.  On 
another dispensary visit at Danang Air Base, Vietnam, in 
October 1971, just before separation from service, there were 
no other findings of cardiac problems or hypertension.

At the time he filed his claim in 1978, the veteran had 
alleged that he had been seen for hypertension in May and 
June 1967 while at CamRanh Bay and Nha Trang, Vietnam, and 
that he had been seen since service for the same problems by 
a Dr. Yeldell.  

In a letter in September 1978, the RO asked the veteran to 
submit medical evidence to that effect, including relating to 
hypertension within a year of service.  None was forthcoming 
at that time.

When the veteran attempted to reopen his claim in 1985, he 
referred to having been treated for hypertension in 1966 
while in Vietnam; by Dr. J. B. Yeldell in Greenville, 
Mississippi, from 1975 to present; and at the VAMC in 
Jackson, Mississippi, from in 1985.

The RO corresponded with the veteran in October 1985 and 
asked for medical evidence including from Dr. Yeldell.  No 
such evidence was forthcoming.

In the interim, the RO obtained clinical evidence from the 
VAMC relating to treatment of the veteran for hypertension 
commencing in 1985.  Numerous elevated blood pressure 
readings are of record; the veteran had not been taking his 
medications for a period prior to being seen by VA.  When 
first seen in August 1985, the veteran said that he had had 
hypertension for 3 years which had been followed by a private 
physician. 

The veteran filed another VA Form 21-526 in 1987 at which 
time he said that he had been seen for high blood pressure 
when at Nha Trang and BinhThuy, Vietnam, in 1966; and that he 
had been seen since service at the VA facility in January 
1987, and by Dr. Yeldell in 1986.  No additional clinical 
evidence was submitted.

Additional copies of VA clinical reports were submitted 
including some starting in 1986 for hypertension.

The veteran submitted clinical evidence relating to private 
hospitalization at the Baptist Hospital in April 1987 for, in 
pertinent part, a syncopal episode, decompensated heart 
failure, severe ischemic heart disease and angina pectoris.

VA hospital records show that the veteran was admitted in 
January 1987 for hypertension for which he had been seen for 
a year at the VA facility.  At that time, The veteran said 
that he had a 25-year history of hypertension.

Additional VA clinical records were entered into the file 
showing ongoing care in the 1990s for hypertension and 
disabilities to include diastolic congestive heart failure, 
unstable angina and chronic renal insufficiency. 

VA clinical records from January 1997 show X-rays of the 
chest with cardiac silhouette to be within normal limits.  

In October 1997, his hypertension was out of control 
(200/120) due to lack of compliance in his medication 
regimen.  His grade III/IV systolic murmur remained 
unchanged.  He continued to be seen regularly as an 
outpatient for hypertension control with medications.

Private hospital records from December 1999 reflect that the 
veteran was admitted with complaints of leg pain.  He had a 
history of mitral valvular disease and hypertension.

VA evaluative reports from February 2001 show admission after 
several days of chest pain.  Diagnoses included unstable 
angina, renal insufficiency as well as findings of essential 
hypertension and hypertensive cardiovascular disease 
(diastolic congestive heart failure).  He was noted to have 
1+ tricuspid regurgitation, marked ventricular hypertrophy, 
left ventricular cavity enlargement and a left ventricular 
ejection fraction of 51%.

In July 2001, the veteran reiterated that in 1964 he had 
chest pain; and that he had chest pain until 1985 at which 
time he was told by a VA physician that he had a heart 
murmur.  He indicated that in July 1965 he had been put in 
the hospital at Tan Son Nhut where he was placed on blood 
pressure medication; and that on hospitalization at Nha Trang 
in October 1966, he had headaches and was told that his blood 
pressure was too high.  He said that when he got out of 
service in 1971, he was told that there were no records 
available and that they had been lost in a fire; and that he 
was seen by Dr. Yeldell, now deceased, until he went back to 
the VA for care.

On VA examination to evaluated his headaches, conducted in 
August 2002, the veteran reported that he had been worked up 
by VA in 1995 for his headaches and told that they were 
secondary to a heart condition.  He said that with 
medications, the symptoms were now more under control.  
Neurological evaluation was negative.  The examiner felt that 
he had no disabilities secondary to the headaches.  The 
diagnosis was headaches, consistent with vascular, presently 
controlled on medication.  

VA clinical records from September 2002 show that he 
presented at the emergency room with atypical chest pains and 
a headache.  He had not taken his medication that morning 
before taking his child to school.  Blood pressure readings 
were 164/92 and 160/80 at discharge with medication changes.  
The systolic murmur had not changed and there was no audible 
diastolic murmur found.

A VA examination was undertaken in April 2003 to include a 
review of service and post-service clinical records, and a 
written opinion as to whether the veteran's current heart 
disease and hypertension were related to his time in service.  
The examination report indicated that neither a heart 
condition nor essential hypertension had been identified in 
service or within a year thereof.  It was noted by the 
examiner that in service, he had had an X-ray which showed an 
enlarged heart, but there was no indication of associated 
uncontrolled hypertension which would give credence to a 
secondary cardiomegaly.  The examiner also noted that there 
was no label of hypertension in service or within the year 
thereafter, and concluded that there was no basis for 
associating his post-service and current heart problems and 
hypertension with anything of service origin.

In August 2003, the veteran provided testimony at a hearing 
at the RO.  A transcript is of record reflecting that he 
reiterated his earlier allegations and cited the specific 
dates of care particularly while overseas.

The veteran has clarified that VA was the only place wherein 
he had received recent care for his heart in the pertinent 
time frame.  He cited his current medications.  The cited VA 
facilities confirmed that all VA clinical records were 
already in the file to include from 1985.  Copies were 
submitted of all pertinent service records, the originals of 
which were also already in the file.

The veteran underwent a special VA examination in March 2005.  
The veteran reiterated his history of heart and hypertensive 
problems as well as current symptoms.  The examiner diagnosed 
hypertension with hypertensive cardiovascular disease 
(estimated MET's greater than 5) and ejection faction of 60%; 
aortic regurgitation, mild to moderate; and moderate renal 
insufficiency with a creatinine of 3.5, as likely as not due 
to his hypertension.

After review of the entire claims file, the examiner noted 
that there were no records of a diagnosis of hypertension in 
the service medical records and that there were no records of 
hypertension within one year of service.  It was noted that 
on his separation examination of July 1971, his blood 
pressure was normal at 120/82.  He noted that the veteran was 
seen for chest pain in July 1966 and Sept 1966, and that his 
EKG and blood pressure (122/74) were normal in July 1966.  He 
indicated that his physical examination was unremarkable with 
no mention of a heart murmur.  He also pointed out that a 
July 1966 note indicated that the veteran's "chest 
complaints are vague."  Finally, he noted that there was no 
evidence of record in his C-file that hypertension started in 
service or within one year of service; the first records of 
hypertension in the C-file were from August 1985.  The 
examiner noted that the veteran was not diagnosed as having a 
heart condition in service, and aortic regurgitation and 
heart murmur were not noted in service.

There is no supportive clinical documentation or medical 
opinion that the veteran had either hypertension or a heart 
disability that was first shown in service, or that may be 
otherwise attributable to anything of service origin.

Considerable effort has been made to ensure that all 
available clinical records are in the file.  One physician 
who saw the veteran privately in the early years is no longer 
living and his records are not available; however, because 
the veteran was seen before and after that time by VA, and 
these records are in the file, the lack of private records 
for that given period does not necessarily have significant 
impact.

The Board finds no basis for contradicting the medical expert 
opinions of record to the effect that the veteran's 
hypertension and various manifestations of heart disease, as 
now presently demonstrated, are not of service origin.  The 
veteran's observations are helpful, but he is not qualified 
to provide medical opinions.  Qualified medical evaluators 
have concluded that any purported signs in service were not 
reflective of cardiac diagnoses and may not be so presumed to 
be reflective of any in-service etiology for either heart or 
hypertensive disabilities.  A doubt is not raised and service 
connection is not warranted for a chronic heart disability to 
include hypertension as being of service origin.


ORDER

Entitlement to service connection for a heart disability is 
denied.


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


